Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 23 January 2019.
Claim 6-7, 9-11,19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,8,12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US PG PUB No. 2019/0278808) in view of Karthikeyan (US PG PUB No. 2019/0179714)
 As per claim 1/14, a computer-implemented method for partitioning graph data for large-scale graph processing (see FIG 4: 101), the method comprising:
in a partitioning pre-processing step, assigning a first and second of destination vertices to first and second of partitions (see FIG 4: 102 and [0060]) such that the first and second destination vertices are uniquely assigned to one partition from among the partitions (see [0062]); and
in a graph processing operation, (i) loading a given partition of destination vertices from among the first and second of partitions from a drive into a main memory of a computing machine (see FIG 14: Hard disk 1 and [0102] ), (ii) streaming one or more chunks of source vertex data from the drive into the main memory of the computing machine (see FIG 14: Memory 1) , and (iii) performing graph processing based at least on the given partition of destination vertices and the streamed one or more chunks of source vertex data (see FIG 14: CPU and [0102]).
[Each Worker node is taken as a partition of the system (see FIG 3C).]
However, Xia does not expressly disclose the drive comprise a solid state drive (SSD).
In the same field of endeavor Karthikeyan discloses using a flash storage device in a mirror configuration (see Karthikeyan 1B: 104 and [0071]).
It would have been obvious to modify Xia to further utilize a flash storage system in a mirror configuration as taught by Karthikeyan.
The suggestion/motivation for doing so would have been for the benefit of providing fast and high province live production environment with data backup (see Karthikeyan [0081]).
Therefore it would have been obvious to modify Xia to utilize a mirrored storage device arrangement comprising flash storage as taught by Karthikeyan for the benefit of performance and reliability to arrive at the invention as specified in the claims. 
	As per claim 2/15, the computer-implemented method of claim 1, 
further comprising updating the given partition of destination vertices based at least on the streamed one or more chunks of source vertex data (see Xia FIG 14 and [0102])
As per claim 3/16, the computer-implemented method of claim 2, 
further comprising writing the updated partition of destination vertices from the main memory to the SSD (see [0102]).
As per claim 4/17, the computer-implemented method of claim 3, further comprising:
loading the updated partition of destination vertices from the SSD to the main memory; and generating mirror updates other partitions associated with the given partition (see Karthikeyan [0171])
As per claim 5/18, the computer-implemented method of claim 2, further comprising:
generating mirror updates for other partitions associated with the given partition; and writing the updated partition of destination vertices from the main memory to the SSD (see Karthikeyan [0171])
As per claim 8, the computer-implemented method of claim 1, 
wherein the computing machine is a single machine (see Xia FIG 3C and [0048])
As per claim 12, the computer-implemented method of claim 1, wherein:
the computing machine includes a microprocessor and a graph data coordinator logic section; and the partitioning pre-processing step is performed by the microprocessor and the graph data coordinator logic section (see Xia [0050])
As per claim 13, the computer-implemented method of claim 1, wherein:
the computing machine includes a microprocessor and a graph data coordinator logic section; and the main execution of external graph processing step is performed by the microprocessor and the graph data coordinator logic section (see Xia [0050])

RESPONSE TO ARGUMENTS: 
The rejection of claims 4-7 and 17-20 under 35 USC 112 are withdrawn. 
The rejection of claims 6-7 and 19-20 under Xia in view of Karthikeyan are withdrawn. 
1st ARGUMENT: 
Claim 1 as amended sets forth, in part, “such that the first and second destination vertices are uniquely assigned to one partition from among the first and second partitions.” Claim 14 is amended in similar fashion. The Office Action suggests that Xia’s FIG. 4: 102 and [0060] disclose this element. (Office Action at 4.) While Xia teaches in [0060] that “the target vertices corresponding to each shard are different,” nowhere does Xia teach that the first and second target vertices are uniquely assigned to one shard. In other words, a 

The Office notes Xia discloses at [0062], “[t]he shards may be corresponding to a same quantity of vertexes or different quantities of vertexes. The shards are corresponding to different vertexes regardless of whether the shards are corresponding to the same quantity of vertexes or different quantities of vertexes.” The Office maintains paragraph [0062] sufficiently discloses the shards are corresponding to different vertexes. 
Furthermore, even if a given shard in Xia were to have different target vertices, the claim does not recite the argued subject matter because the claim does not say the first partition is exclusively assigned to the first destination vertices, and the second partition is exclusively assigned to the second destination vertices. 
CONCLUSION 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137